DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The status of the claims as of the response filed 8/5/2022 is as follows: Claims 1, 10-11, and 20 are currently amended. Claims 2-9 and 12-19 are original. Claims 1-20 are currently pending and have been considered below. Applicant’s Remarks filed 8/5/2022 have been fully considered.

Response to Amendment
Rejection Under 35 USC 101
Independent claims 1 and 11 have been amended such that the corresponding 35 USC 101 rejections are withdrawn. The claims now provide specific details regarding the generation and training of a support network classifier that provides a specific output (e.g. identification of an appropriate support network for a user) based on specific inputs (e.g. received user physiological data) based on learned correlations in physiological data and expert support network table data. Accordingly, this element is more than a high level use of a generic classifier amounting to the words “apply it”, and rather provides integration of the recited judicial exception into a practical application. Accordingly, claims 1 and 11 are found to be patent eligible, as are claims 2-10 and 12-20 depending therefrom. 
Rejection Under 35 USC 103
The amendments made to the claims introduce limitations that are not fully addressed in the previous office action (e.g. details of creating support network training data and generating a support network classifier using such training data), and thus the corresponding 35 USC 103 rejections for claims 1-20 are withdrawn. However, Examiner will consider the amended claims in light of an updated prior art search and address their patentability with respect to prior art below.

Response to Arguments
Rejection Under 35 USC 103
Applicant’s arguments with respect to the amended portions of claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gunnarsson et al. (US 20150281384 A1) in view of Cho et al. (US 20090070378 A1) and Dobson (US 20200342545 A1).
Claims 1 and 11
Gunnarsson teaches a system for a physiologically informed virtual support network, the system comprising: 
a computing device (Gunnarsson [0016]-[0017], noting a computing system such as a server implementing various software modules to perform the functions of the invention); 
a support module operating on the computing device, the support module configured to: 
receive a biological extraction related to a user, wherein the biological extraction comprises an element of user physiological data (Gunnarsson Fig. 15, [0080], noting a user can provide data related to their current weight, starting weight, goal weight, etc., i.e. elements of user physiological data in line with Applicant’s definitions in at least paras. [0017] and [0021] of the specification); 
generate a request for the user to join a support network as a function of the biological extraction (Gunnarsson [0028], [0035], noting a request to join an online support group can be generated based on input received from the user, i.e. including preferences for a group similar to the user in regard to age, location, gender, weight goal, and other preferences; generating a request for joining a support network of users with similar weight preferences is considered equivalent to generating a request “as a function of the biological extraction”); 
identify a support network for the user from a plurality of support networks, as a function of the biological extraction (Gunnarsson [0030], [0037], noting a support group is selected by the server based on the user preferences included in the request, i.e. as a function of the biological extraction such as weight), 



display to the user on the computing device, the identified support network (Gunnarsson [0031], [0082], noting information about the selected group can be displayed to a user at a computing device); and 
a 
assess a membership of the plurality of support networks; organize member participants of the plurality of support networks utilizing criteria based on a member enhancement factor; and assign member participants to the plurality of support networks as a function of the  criteria (Gunnarsson [0038]-[0039], [0042]-[0045], noting the system assesses and reorganizes group membership by assigning users to groups based on a variety of optimization criteria, including user similarities, preferences, participation levels, etc. (i.e. member enhancement factors in accordance with Applicant’s definition in para. [0077] of the specification)).  
In summary, Gunnarsson teaches a system that allows a user to join a wellness-oriented support group based on user characteristics such as weight (i.e. a biological extraction comprising an element of user physiological data). The system selects appropriate support networks for a user based on user preferences, progress towards wellness goals, and other matching criteria correlated to particular groups similar to the user’s characteristics, as described in paras. [0030] & [0037]. Gunnarsson further notes that groups can be evaluated and optimized based on success or satisfaction criteria as in [0039] & [0060]. However, this reference does not teach use of a trained classifier for identifying the support network, such that it fails to explicitly disclose identifying the support network specifically by: creating support network training data using data from an expert database correlating expert biological extraction table data to expert support network table data; generating, by the computing device, a support network classifier using the support network training data; and identifying the support network for the user using the classifier and the biological extraction as required by the instant claim. 
However, Cho teaches a system for matching and recommending a user to a health program based on user characteristics (Cho abstract, [0020]) that performs the health program identification by creating training data from a database that correlates user characteristics to expert data (Cho [0026]-[0029], noting user characteristics like vital signs and health condition are associated with registered health programs from an expert (i.e. expert data) as well as user feedback and satisfaction data for each program (i.e. user-based expert data because users with experience relating to each program are providing their expertise to the system) and stored in a database, i.e. as training data), generates a classifier using the training data (Cho [0030]-[0034], noting the associations and similarities of the database are learned to enable reliable healthcare program recommendations for an arbitrary future user), and identifies an appropriate program for a user using the classifier and the user’s characteristics (Cho [0033], [0051], [0059], noting the learned associations (i.e. a classifier) can be used to recommend programs for any arbitrary user). Though Cho does not provide explicit examples of user health programs, Examiner considers them to broadly encompass the support network groups of Gunnarsson because the support groups of Gunnarsson are used as a means of helping a user achieve a health-related goal (per abstract & [0012]) such that they may be considered “health programs.” It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the support network selection methods of Gunnarsson to include use of a classifier trained on correlations of user characteristics and expert data as in Cho in order to allow the system to learn the effectiveness and satisfaction rates of each program/group associated with certain user characteristics so that a most appropriate and reliable program/group can be recommended to a user to facilitate a greater likelihood of achieving their health-related goals (as suggested by Cho [0020] & [0033]).  
In summary, Gunnarsson in view of Cho teaches a system that allows a user to join a support group based on user characteristics such as weight (i.e. a biological extraction comprising an element of user physiological data). The system can then manage and organize membership in the various groups (including creating and deleting groups, assigning members to different groups, selecting group facilitators, etc.) according to various member enhancement factor criteria as disclosed in [0038]-[0039] & [0042]-[0045]. Group organization and management functions are judged based on success criteria like user satisfaction, participation levels, success of users achieving their goals, etc. as described in [0039], allowing for the dynamic optimization of user groups as new information is received or collected by the system. Thus, the organization and assignment of users to groups is contemplated as occurring dynamically in response to collected feedback metrics, but the reference fails to explicitly disclose the use of a generated machine learning process as in the instant claims. 
However, Dobson teaches the use of machine learning processes for the creation and management of medically-related user support groups (Dobson [0059], [0064]). It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dynamic management of user support groups of Gunnarsson to specifically include generated machine learning processes for group management as in Dobson in order to allow the system to dynamically learn and refine its management processes based on the user group data, e.g. membership enhancement factors such as participation (as suggested by Gunnarsson [0039] and Dobson [0059] & [0064]). 
Claim 11 recite substantially similar limitations as claim 1, and is also rejected as above. 
Claims 2 and 12
Gunnarsson in view of Cho and Dobson teaches the system of claim 1, and the combination further teaches wherein the support module is further configured to: receive an input containing a self-performance target relating to the user (Gunnarsson Fig. 15, [0080], noting a user can provide data related to their goal weight); and identify the support network from the plurality of support networks using the self- performance target (Gunnarsson [0028], [0037], noting group selection for a user may be guided by finding users with a similar goal weight or other wellness targets).  
Claim 12 recite substantially similar limitations as claim 2, and is also rejected as above. 
Claims 3 and 13
Gunnarsson in view of Cho and Dobson teaches the system of claim 2, and the combination further teaches wherein the support module is further configured to: generate a prompt for information from the user to identify the self-performance target, wherein the prompt for information further comprises a questionnaire (Gunnarsson [0043], noting weight loss goal can be provided in response to a prompt, i.e. a questionnaire; see also Fig. 17, showing a GUI for a user to input and/or verify user information such as goal weight, considered equivalent to a questionnaire).  
Claim 13 recite substantially similar limitations as claim 3, and is also rejected as above. 
Claims 4 and 14
Gunnarsson in view of Cho and Dobson teaches the system of claim 1, showing a system that receives medically-relevant data and goals of a user (e.g. relating to weight and weight loss) and matches a user with a corresponding support network. However, the present combination fails to explicitly disclose wherein the support module is further configured to: generate a diagnostic output as a function of the biological extraction, using a second machine-learning process; and identify the support network for the user as a function of the diagnostic output.  
However, Dobson further teaches that support groups can be identified for a user based on diagnostic information of the patient (Dobson Fig. 13, [0056], [0077], noting disease-specific support communities), as well as that diagnostic information for a patient can be generated as an output of a machine learning algorithm analyzing patient-input physiological information (Dobson [0015], [0063], [0074], noting the system uses machine learning for diagnostic purposes, e.g. use of a machine-learned algorithm to query patient symptoms (considered equivalent to a biological extraction of physiological data) to determine likely seasonal concerns, geographically-related ailments, etc. (considered equivalent to diagnostic output) as in [0074]). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of the combination to provide machine learning-based diagnostic capabilities in concert with disease- or condition-specific community support groups as in Dobson in order to allow patients to more expansively connect with other users with the same disease-specific concerns and experiences upon diagnosis as well as to better utilize user data to predict outcomes, treatments, disease, etc. via dynamic machine learning techniques (as suggested by Dobson [0009] & [0015]). 
Claim 14 recite substantially similar limitations as claim 4, and is also rejected as above. 
Claims 5 and 15
Gunnarsson in view of Cho and Dobson teaches the system of claim 1, and the combination further teaches wherein the support module is further configured to identify the support network as a function of a support network group improvement (Gunnarsson [0037], noting the system can select a group based on user info of existing groups relating to user progress towards goals, i.e. support network group improvement in accordance with Applicant’s definition in para. [0061] of the specification).  
Claim 15 recite substantially similar limitations as claim 5, and is also rejected as above. 
Claims 6 and 16
Gunnarsson in view of Cho and Dobson teaches the system of claim 1, and the combination further teaches wherein the support module is further configured to identify the support network as a function of member engagement (Gunnarsson [0037], noting the system can select a group based on user info of existing groups relating to group participation levels).  
Claim 16 recite substantially similar limitations as claim 6, and is also rejected as above. 
Claims 7 and 17
Gunnarsson in view of Cho and Dobson teaches the system of claim 1, and the combination further teaches wherein the support module is further configured to identify the support network as a function of matching a user preference to a support network preference (Gunnarsson [0036]-[0037], noting the system can select a group based on user info of existing groups matching user preference data).  
Claim 17 recite substantially similar limitations as claim 7, and is also rejected as above. 
Claims 8 and 18
Gunnarsson in view of Cho and Dobson teaches the system of claim 1, and the combination further teaches wherein the machine-learning module is further configured to: select a support network leader contained within the identified support network (Gunnarsson [0061], [0065]-[0067], noting the system can select a facilitator (i.e. support network leader) for a group).  
Claim 18 recite substantially similar limitations as claim 8, and is also rejected as above. 
Claims 9 and 19
Gunnarsson in view of Cho and Dobson teaches the system of claim 1, and the combination further teaches wherein the machine-learning module is further configured to organize member participants using a classification algorithm (Gunnarsson [0042]-[0044], noting group reorganization and/or merging may be facilitated by clustering (i.e. classification) processes relating to different user classes like age, gender, BMI, weight loss goals, life characteristics, activity level within the app, physical activity level, logging habits, etc.).  
Claim 19 recite substantially similar limitations as claim 9, and is also rejected as above. 
Claims 10 and 20
Gunnarsson in view of Cho and Dobson teaches the system of claim 1, and the combination further teaches wherein the machine-learning module is further configured to organize member participants utilizing the member enhancement factor (Gunnarsson [0039], noting the groups are rearranged and managed according to various optimization criteria, i.e. member enhancement factors in accordance with Applicant’s definition in para. [0077] of the specification).  
Claim 20 recite substantially similar limitations as claim 10, and is also rejected as above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Homchowdhury et al. (US 20120278101 A1) and Ram et al. (US 20140310013 A1) describe various methods and systems for health-related social networking. Grosz (US 20150019273 A1) describes systems for automatically aggregating users into groups using user attributes. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3626